663 F.3d 1034 (2011)
Jennifer L. LASTER; Andrew Thompson; Elizabeth Voorhies, on behalf of themselves and all others similarly situated and on behalf of the general public, Plaintiffs, and
Vincent Concepcion; Liza Concepcion, Plaintiffs-Appellees,
v.
AT & T Mobility LLC, Defendant-Appellant.
No. 08-56394.
United States Court of Appeals, Ninth Circuit.
November 21, 2011.
Matthew B. Butler, Esquire, Craig Nicholas, Nicholas & Butler LLP, Kirk B. Hulett, Sarah P. Weber, Hulett Harper Stewart LLP, San Diego, CA, for Plaintiffs.
Donald Manwell Falk, Mayer Brown, LLP, Palo Alto, CA, Jesse M. Jauregui, Esquire, Alston & Bird LLP, Los Angeles, CA, Evan Mark Tager, Archis Ashok Parasharami, Mayer Brown LLP, Washington, DC, Michele A. Powers, Esquire, Alston & Bird LLP, Los Angeles, CA, for Defendant-Appellant.
Before: MARY M. SCHROEDER, STEPHEN REINHARDT, and CARLOS T. BEA, Circuit Judges.

ORDER
The case is remanded to the district court for proceedings consistent with the Supreme Court's opinion in AT & T Mobility LLC v. Concepcion, ___ U.S. ___, 131 S.Ct. 1740, 179 L.Ed.2d 742 (2011).